Exhibit Manas Petroleum Corp. December 2, 2008 Manas Petroleum announces Phase 1 in Kyrgyz Republic completed Manas Petroleum Corp. (MNAP.OB) Baar, Switzerland, December 2, 2008 Manas Petroleum Corp. announces that Farmee Santos International Holding Pty Ltd (“Santos”) completed the first of two exploration phases for 5 blocks in the Kyrgyz Republic.According to the farmin agreement between Santos and Manas’ 100% subsidiary DWM Petroleum AG (“DWM”), Santos committed to spend during the first phase US$10 million for geological studies, reprocessing of up to 5,000 km 2-D seismic and 1,000 km of 2-D seismic or a combination of 2-D and 3-D seismic. Santos has now committed to commence Phase 2 of the program which will comprise the drilling of three (3) exploration wells and three (3) appraisal wells to a maximum expenditure of US$7,000,000 per well.Santos retains a right to withdraw from Phase 2 within sixty (60) days of the completion of drilling of the second exploration well. Disclaimer This Press Release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The Company has tried, whenever possible, to identify these forward-looking statements using words such as "anticipates", "believes", "estimates", "expects", "plans", "intends", "potential" and similar expressions. These statements reflect the Company's current beliefs and are based upon information currently available to it.
